DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 10/14/2020. In the amendment, claims 1, 21, 23, 28-30, and 32 have been amended. The amendment to claims 1, 21, 23, 28-30, and 32 has overcome the previously presented 35 USC 112, 35 USC 102 and 35 USC 103 rejections made in the Non Final Rejection mailed 07/14/2020.
Response to Arguments
Applicant’s arguments with respect to claims 21-25, 27-29, 31, 32, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments to the independent claims 21 and 28 have necessitated the new ground of rejection found below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently, there is no claim limitation is being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 21 and 24 are objected to because of the following informalities:  
Re. claim 21, lin. 6-7, it recites the limitation “a plurality of engagement arms coupled between the second elongated tubular member” which should be changed to --a plurality of engagement arms coupled to the second elongated tubular member--.
Re. claim 24, lin. 3, it recites the limitation “armof” which should be changed to –arm of--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 27-29, 31, 32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson et al., (US20130006282), herein Wilkinson.
Re. claim 21, Wilkinson discloses system for removal of a tissue specimen from an internal body cavity (10, Fig. 1-6), comprising: 
an access cannula 12 including a first elongated tubular member and defining a lumen extending through the first elongated tubular member (the body of 12 is the first elongated tubular member, the lumen of 12, Fig. 1); 
a deployment cannula 22 including a second elongated tubular member (body of 22, Fig. 1) and a guard assembly (combination of 16 and arms 20) having a plurality of engagement arms 20 coupled between second elongated tubular member (Fig. 1-5, arms 20 coupled to the second elongated tubular member 22), the deployment cannula defining a distal end 30 (Fig. 1), the deployment cannula 22 configured for slidable positioning within the access cannula 12 (Fig. 1, [0045], second elongated tubular member 22 slidably disposed within the first elongated tubular member 12) and movable relative thereto between an initial condition (Fig. 2), wherein the plurality of engagement arms is retained in a contracted configuration (See Fig. 2, the plurality of engagement arms 20 is retained in a contracted configuration and extends along the second elongated tubular member 22), and a deployed condition, wherein the plurality of engagement arms is disposed in a radially-outwardly expanded configuration (Fig. 1, [0045], the arms, in an expanded configuration, expand outwards radially); and 
a containment bag 24, wherein the guard assembly is disposed within the containment bag such that (the engagement arms 20 of the guard assembly are being covered by the containment bag 24, Fig. 1, [0045]), in the deployed condition (Fig. 1), a portion of the containment bag 24 is engaged by the plurality of engagement arms 20 and urged radially-outwardly, the containment bag defining a cavity therein, 
30 of the deployment cannula 22 is positioned within the cavity of the containment bag 24 (best shown in Fig. 1, the distal end 30 of the second elongated tubular member 22 is positioned within/inside the cavity of the containment bag 24).
Re. claim 22, Wilkinson further discloses wherein each engagement arm of the plurality of engagement arms 20 includes a proximal portion and a distal portion interconnected by a hinge (Fig. 1 or Capture 1 below, arms 20 are formed by multiple deflectable segments which means that the arms 20 could have the proximal portion hingedly coupled to the distal portion).

    PNG
    media_image1.png
    301
    607
    media_image1.png
    Greyscale

Re. claim 23, Wilkinson further discloses wherein the proximal portion and the distal portion are interconnected by the hinge at first ends thereof (Fig. 1 or Capture 1 above, arms 20 are formed by multiple deflectable segments which means that the arms 20 could have the proximal portion hingedly coupled to the distal portion), wherein a second end of the proximal portion is hingedly connected to the second elongated tubular member, and wherein a second end of the distal portion is hingedly connected to the second elongated tubular member (Fig. 1, the proximal portion of arm 20 hingedly coupled to the second elongated tubular member and the distal portion of the arms 20 hingedly coupled to the guard assembly which is a part of the deployed cannula/second elongated tubular member).
Re. claim 24, Wilkinson further discloses wherein in the contracted configuration (Fig. 2), each engagement arm of the plurality of engagement arms defines a substantially linear configuration (Fig. 2, [0046], in the unexpanded configuration, the arms are shown in a linear configuration), and wherein in the expanded configuration, each engagement arm of the plurality of engagement arms defines a non-linear configuration (Fig. 1, or 3 or 4, in the expanded configuration, the arms are shown in a non-linear configuration).
Re. claim 25, Wilkinson further discloses wherein the containment bag 24 includes an open end portion configured to receive the first elongated tubular member 12 and the second elongated tubular member 22 (best shown in Fig. 1, bag 24 receives the first elongated tubular member and second elongated tubular member), wherein in the initial condition, the portion of the containment bag is positioned adjacent at least one of the first elongated tubular member 12 or the second elongated tubular member 22 (in the initial position of Fig. 2, the containment bag 24 is lying on the same plane with the first elongated tubular member 12 and closely wraps around the second elongated tubular member 22), and wherein in the deployed condition, the portion of the containment bag 24 is engaged by the plurality of engagement arms 20 and urged radially-outwardly such that the portion of the containment bag 24 is spaced-apart from the at least one of the first elongated tubular member or the second elongated tubular member (Fig. 1, in the expanded condition, the containment bag 24 is expanded by the arms 20 wherein the containment bag is space apart from the first elongated tubular member 12 and the second elongated tubular member 22).
Re. claim 27, Wilkinson further discloses wherein the guard assembly (combination of 16 and 20) further includes a cuff 16 coupled to the second elongated tubular member 22 of the deployment cannula adjacent an open distal mouth thereof (the open distal mouth of second elongated tubular member 22 as shown in Fig. 1), wherein a portion of each engagement 20 is hingedly coupled to the cuff 16 (Fig. 1-5, [0045], arms 20 hingedly coupled to the cuff 16).
Re. claim 28, Wilkinson discloses a system for removal of a tissue specimen from an internal body cavity (10, Fig. 1-6), comprising: 
a first elongated tubular member (12, Fig. 1); 
a second elongated tubular member 22 slidably disposed within the first elongated tubular member 12 (Fig. 1, [0045], second elongated tubular member 22 slidably disposed within the first elongated tubular member), the second elongated tubular member 20 defining a distal end 30 (Fig. 1); 
a guard assembly (combination of 16 and arms 20) including plurality of engagement arms 20, each engagement arm of the plurality of engagement arms 20 extending between the first 12 and second elongated tubular members 20 and having proximal and distal portions hingedly coupled to one another (Fig. 1-2, the engagement arms, in the initial/unexpanded condition, wrapped around and extend over the second elongated tubular member. And the first elongated tubular member also extending over the second tubular member. As shown in Fig. 2, the engagement arms extend between the first and second elongated tubular members. Furthermore as shown in Capture 1 above, arms 20 are formed by multiple deflectable segments which means that the arms 20 could have the proximal portion hingedly coupled to the distal portion), 
wherein the second elongated tubular member 22 is movable within and relative to the first elongated tubular member 12 between an initial condition (Fig. 2), wherein the plurality of engagement arms is retained in a contracted configuration where the proximal and distal portions of each of the plurality of engagement arms extend along the second elongated tubular member (See Fig. 2, the plurality of engagement arms 20 is retained in a contracted configuration and extends along the second elongated tubular member 22), and a deployed condition (Fig. 1), wherein the plurality of engagement arms 20 is disposed in an (Fig. 1, [0045], the arms in an expanded configuration, expand outwards radially); and 
a containment bag 24 including an open end portion configured to receive the guard assembly (combination of 16 and arms 20) therein, the containment bag defining a cavity therein (Fig. 1, containment bag 24 receiving the guard assembly by covering the arms 20 and portion of 16), .
wherein, in the deployed condition (Fig. 1), the distal end 30 of the second elongated tubular member 22 is positioned within the cavity of the containment bag 24 (best shown in Fig. 1, the distal end 30 of the second elongated tubular member 22 is positioned within/inside the cavity of the containment bag 24).
Re. claim 29, Wilkinson further discloses wherein in the deployed condition (Fig. 2), the plurality of engagement arms 20 engage a portion of the containment bag 24 adjacent the open end portion thereof and urge the portion of the containment bag 24 radially-outwardly such that the portion of the containment bag is spaced-apart from at least one of the first elongated tubular member 12 or the second elongated tubular member 22 (best shown in Fig. 1, the containment bag 24 is expanded by the arms 20 wherein the containment bag is space apart (expand outwardly) from the first elongated tubular member 12 and the second elongated tubular member 22. Differently in the initial position of Fig. 2, the containment bag 24 is lying on the same plane with the first elongated tubular member 12 and closely wraps around the second elongated tubular member 22).
Re. claim 31, Wilkinson further discloses wherein in the contracted configuration (Fig. 2), each engagement arm of the plurality of engagement arms defines a substantially linear configuration (Fig. 2, [0046], in the unexpanded configuration, the arms are shown in a linear configuration) and wherein in the expanded configuration, each engagement arm of the (Fig. 1, or 3 or 4, in the expanded configuration, the arms are shown in a non-linear configuration) .
Re. claim 32, Wilkinson further discloses wherein the first elongated tubular member 12 includes a proximal hub (see Capture 2 below or Fig. 6) disposed at a proximal end portion thereof, and wherein the second elongated tubular member 22 includes a proximal hub 40 disposed at a proximal end portion thereof (Fig. 6).

    PNG
    media_image2.png
    303
    590
    media_image2.png
    Greyscale

Re. claim 34, Wilkinson further discloses wherein the guard assembly (combination of 16 and 20) further includes a cuff 16 coupled to the second elongated tubular member 22 adjacent an open distal mouth thereof (the open distal mouth of second elongated tubular member 22 as shown in Fig. 1), wherein a portion of each engagement arm of the plurality of engagement arms 20 is hingedly coupled to the cuff 16 (Fig. 1-5, [0045], arms 20 hingedly coupled to the cuff 16).
Allowable Subject Matter
Claims 1-5 are allowed. 
Claims 26, 30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
the combination of the access cannula, the deployment cannula which includes the second elongated tubular member, the port guard having plurality of engagement arms, the containment bag and wherein the distal end portion of the engagement arms are hingedly coupled to the second elongated tubular member and the deployment cannula having a distal end which is positioned within the cavity of the containment bag in the deployed condition. Claims 3-5 directly or indirectly depend on claim 1. Therefore, claims 3-5 are allowable. 
Regarding claim 26, the prior art fails to disclose, teach, or suggest the system for removal of a tissue specimen from an internal body cavity as claimed including the combination of the access cannula, the deployment cannula which includes the second elongated tubular member and the guard assembly having plurality of engagement arms, and the containment bag and wherein the access cannula includes a proximal hub disposed at a proximal end portion of the first elongated tubular member and the deployment cannula includes a proximal hub disposed at a proximal end portion of the second elongated tubular member, wherein in the initial condition, the proximal hub of the deployment cannula is positioned proximally adjacent the proximal hub of the access cannula, and wherein in the deployed condition, the proximal hub of the deployment cannula is proximally-spaced from the proximal hub of the access cannula. 
Regarding claim 30, the prior art fails to disclose, teach, or suggest the system for removal of a tissue specimen from an internal body cavity as claimed including the combination of the first elongated tubular member, the second elongated tubular member, and the guard assembly having plurality of engagement arms and wherein a second end of the distal portion of each engagement arm is hingedly connected to the second elongated tubular member.
the combination of the first elongated tubular member, the second elongated tubular member, and the guard assembly having plurality of engagement arms and wherein in the initial condition, the proximal hubs of the first and the second elongated tubular members are positioned adjacent one another, and wherein in the deployed condition, the proximal hubs are spaced-apart from one another. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771


/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 15, 2021